FILED
                               NOT FOR PUBLICATION                          NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JACKELIN ANTONIA GUERRERO-                         No. 09-70463
HERNANDEZ; et al.,
                                                   Agency Nos.    A099-675-928
               Petitioners,                                       A099-675-929

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Jackelin Antonia Guerrero-Hernandez and her son, natives and citizens of El

Salvador, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from the immigration judge’s decision denying their

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo the BIA’s legal conclusions and review for substantial

evidence factual findings. Barrios v. Holder, 581 F.3d 849, 854 (9th Cir. 2009).

We deny the petition for review.

      Guerrero-Hernandez does not challenge the BIA’s rejection of her proposed

social group. Substantial evidence supports the BIA’s determination that

Guerrero-Hernandez failed to establish the extortion demands and threats from

gang members were on account of a protected ground. See id. at 856 (evidence

supported conclusion that gang victimized the petitioner for economic and personal

reasons rather than on account of a protected ground); see also Parussimova v.

Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (“[t]he REAL ID Act requires that a

protected ground represent ‘one central reason’ for an asylum applicant’s

persecution”). Accordingly, because Guerrero-Hernandez failed to demonstrate

she was persecuted or fears persecution on account of a protected ground, we deny

the petition as to petitioners’ asylum and withholding of removal claims. See

Barrios, 581 F.3d at 856; see Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001)

(“Asylum generally is not available to victims of civil strife, unless they are singled

out on account of a protected ground.”).




                                           2                                    09-70463
      Substantial evidence also supports the agency’s denial of CAT relief because

petitioners did not establish a likelihood of being tortured in El Salvador. See

Santos-Lemus v. Mukasey, 542 F.3d 738, 747-48 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3                                    09-70463